DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005 <http://www.uspto.gov/web/offices/com/sol/og/2005/week47/og200547.htm>), Annex IV, reads as follows:
In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. 
… a signal does not fall within one of the four statutory classes of Sec. 101.
… signal claims are ineligible for patent protection because they do not fall within any of the four statutory classes of Sec. 101.
The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 23 February 2010 <http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20>), reads as follows:
“The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Cf.  Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid 
3.		Claims 19 and 20 are rejected under 35 U.S.C. 101 because: These claims are drawn towards a computer-readable medium having a computer program stored thereon.  Such computer executable programs are functional descriptive material that can constitute statutory products when properly claimed in combination with a computer readable storage device that allows the functionality of the program to be realized.  However, while the claim defines the program in combination with a “computer readable medium,” the claim language is not limited to the use of statutory storage media in combination with the program.  The disclosure does not specifically define what a computer readable medium here stands for. However, computer readable medium can be read as a storage media such as floppy disk, a flexible disk, hard disk, magnetic tape, CD-ROM and a carrier wave (or computer data signal).  While the floppy disk, hard disk, magnetic tape and CD-ROM media (statutory media) are physical storage devices, but the carrier wave is a signal which is intangible energy, and therefore 
Claims 19 and 20 as a whole define a carrier wave, and "[a] transitory, propagating signal ….is not a “process, machine, manufacture, or composition of matter.” Those four categories define the explicit scope and reach of scope and reach of subject matter patentable under 35 U.S.C § 101; thus, such a signal cannot be patentable subject matter.” (In re Petrus A.C.M. Nutijen; fed Cir, 2006-1371, 9/20/2007). 
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory 

Claim Rejections - 35 USC § 102
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-13, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi (U.S. patent pub. 2010/0054620 A1 will be further referred to as Kob).
Regarding claim 1: Kob discloses an image warping method (abstract, deforming=warping) comprising:
obtaining an image or a video (fig. 2 element s100);

performing a warping process on the target portion using a preset warping algorithm, wherein the warping process comprises one or more of the following processes: enlarging, narrowing down, or shifting (fig. 2 element s100-s700, fig. 3, and paragraphs 0044 and 0045, certain preset desired warping/deforming on the target can be performed such as slimming or reduction, i.e. read as narrowing down or even can be read as shifting).
Regarding claim 2: The method according to claim 1, wherein the identifying at least one target portion of a to-be-warped portrait in the image or the video comprises:
identifying the to-be-warped portrait in the image or in each frame or a key frame of the video (figs 6-8 and paragraphs 0057-0063, the target region is determined, followed by points and grid of the target region, including the contours of the face. Then the warping/deformation step is carried out.);
extracting contour points of the target portion of the to-be-warped portrait; and wherein the performing a warping process on the target portion using a preset warping algorithm (figs 6-8 and paragraphs 0057-0063, the target region is determined, followed by points and grid of the target region, including the contours of the face. Then the warping/deformation step is carried out.) comprises:

Regarding claim 3: The method according to claim 1, wherein the identifying at least one target portion of a to-be-warped portrait in the image or the video comprises:
identifying the to-be-warped portrait in the image or in each frame or a key frame of the video (figs 6-8 and paragraphs 0057-0063); and
dividing the to-be-warped portrait to obtain the target portion (figs 6-8 and paragraphs 0057-0063, especially fig. 8 and paragraph 0062).
Regarding claim 4: The method according to claim 1, wherein the performing a warping process on the target portion using a preset warping algorithm comprises:
dividing the image or the video into a two-dimensional grid (figs 6-8 and paragraphs 0057-0063, especially fig. 8 and paragraph 0062);
performing a warping calculation on pixel points located at vertices of the two-dimensional grid in the target portion by using the warping algorithm to obtain position information of the pixel points at the vertices of the two- dimensional grid after warping (figs 6-8 and paragraphs 0057-0063, especially fig. 8 and paragraphs 0062 and 0063);

filling a position after the warping with a pixel value of each pixel point of the target portion (figs 6-8, 10, and 11 and paragraphs 0057-0063, 0074, 0075, 0078, and 0083).
Regarding claim 9: The method according to claim 1, wherein the obtaining an image or a video comprises:
shooting the image or the video using a camera; or obtaining the image or the video from a storage space (fig. 2 element s100 and paragraph 0044, the image(s) are obtained from a memory card, i.e. memory).
Regarding claim 10: See claim 1.
Regarding claim 11: See claim 2.
Regarding claim 12: See claim 3.
Regarding claim 13: See claim 4.
Regarding claim 18: See claim 9.
Regarding claim 19: See claim 1.
Regarding claim 20: See claim 2.

Claim Rejections - 35 USC § 103
5.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. patent pub. 2010/0054620 A1 will be further referred to as Kob) as applied to claim 1 above, and further in view of Doi et al. (U.S. patent 6,208,360 B1).
Regarding claims 5 and 14: Kob does not teach the features of “separating a portrait and a background area in the image by using a background segmentation technology” and “filling a blank area formed after the narrowing down of the target portion according to a pixel value of the background area”  or “performing a warping process on the background area using the warping algorithm to enlarge the background area, wherein the enlarged area is used to fill the blank area formed after the narrowing down of the target portion.” Doi et al. teaches to “separating a portrait and a background area in the image by using or “performing a warping process on the background area using the warping algorithm to enlarge the background area, wherein the enlarged area is used to fill the blank area formed after the narrowing down of the target portion” (Doi et al.; figs 50a, 50b, 51a, and 51b and col. 33 lines 22-67). It would have been obvious to one ordinary skilled in the art to incorporate the teaching of Doi et al. to the disclosure of Kob because they are analogous in the art of image processing wherein targets/subjects are edited within the images. One ordinary skilled in the art would have been motivated to incorporate the teaching of Doi et al. to that of Kob in order to fill in produced blank spaces to maintain the image being smooth as possible. 
Regarding claims 6 and 15: Kob does not teach the features of “separating a portrait and a background area of each frame of image in a plurality of frames of image comprised in the video by using a background segmentation technology” and “filling a blank area formed after the narrowing down of the target portion according to a pixel value of the background area of the plurality of frames of image”  or “performing a warping process on the background area of each frame of mage using the warping algorithm to enlarge the background area of each frame of image, wherein the enlarged area is used to fill the blank area formed after the narrowing down of the target portion.”  Doi et al. teaches to “separating a portrait and a background area of each frame of image in a plurality of frames of image comprised in the video by using a background segmentation or “performing a warping process on the background area of each frame of mage using the warping algorithm to enlarge the background area of each frame of image, wherein the enlarged area is used to fill the blank area formed after the narrowing down of the target portion” (Doi et al.; figs 50a, 50b, 51a, and 51b and col. 33 lines 22-67). It would have been obvious to one ordinary skilled in the art to incorporate the teaching of Doi et al. to the disclosure of Kob because they are analogous in the art of image processing wherein targets/subjects are edited within the images. One ordinary skilled in the art would have been motivated to incorporate the teaching of Doi et al. to that of Kob in order to fill in produced blank spaces to maintain the image being smooth as possible.
Regarding claims 7 and 16: Kob does not teach the feature of “performing a smoothing process on contour points of a same target portion extracted from a plurality of frames of image comprised in the video.” Doi et al. teaches to blend the background portion to the newly created blank areas in the image(s) (Doi et al.; figs 50a, 50b, 51a, and 51b and col. 33 lines 22-67). Since Kob narrows/shrinks the face (i.e. has contours) the method of Doi et al. would blend the blank areas, which would include contours, when the face is narrowed or shrunk down. It would have been obvious to one ordinary skilled in the art to incorporate the teaching of Doi et al. to the disclosure of Kob because they are analogous in the art of image processing wherein targets/subjects are edited 
Regarding claims 8 and 17: Kob does not teach the feature of “performing a smoothing process on a warping result of a same target portion in a plurality of frames of image comprised in the video.” Since Kob narrows/shrinks the face (i.e. has contours) the method of Doi et al. would blend the blank areas, which would include contours, when the face is narrowed or shrunk down. Further, Doi et al. teaches that this is performed for animated images/video, therefore the blending will take place in plurality/all of images in the sequence. It would have been obvious to one ordinary skilled in the art to incorporate the teaching of Doi et al. to the disclosure of Kob because they are analogous in the art of image processing wherein targets/subjects are edited within the images. One ordinary skilled in the art would have been motivated to incorporate the teaching of Doi et al. to that of Kob in order to fill in produced blank spaces to maintain the image being smooth as possible.
Contact Information
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
September 11, 2021